Case 18-34358-KRH       Doc 36      Filed 12/05/19 Entered 12/05/19 16:46:16         Desc Main
                                   Document      Page 1 of 17


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

   IN RE:                                      )
                                               )
   PAMELA SUE HILL                             )       Case No. 18−34358−KRH
                                               )       Chapter 13
                          Debtor               )


                        MOTION TO APPROVE LOAN MODIFICATION

            COMES NOW, the Debtor, by counsel, and as and for Debtor’s Motion to Approve Loan

   Modification, states as follows:

            1.    The Debtor filed this case under Chapter 13 of the U.S. Bankruptcy Code on

   August 27, 2018.

            2.    Carrington Mortgage Services, LLC. is a secured creditor of the Debtor which

   holds a promissory note from the Debtor (“Note”) secured by a first deed of trust on the Debtor’s

   real property known as 10956 Richmond Tappahannock Hwy, Saint Stephens Church, VA.

            3.    The Debtor has applied for and Carrington Mortgage Services, LLC. has

   approved a modification of the Note reducing the Debtor’s monthly payment of principal,

   interest and escrow on the Note from $585.71 to $517.86, reducing the interest rate from 8.22%

   to 3.75%, increasing the unpaid principal balance from $65,711.62 to $83,914.74, maintaining

   the maturity date of May 1, 2041, and incorporating prepetition arrearages of $19,723.11 into the

   new loan balance. A Summary of Proposed Loan Modification is attached hereto and a copy of




   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor
Case 18-34358-KRH         Doc 36     Filed 12/05/19 Entered 12/05/19 16:46:16          Desc Main
                                    Document      Page 2 of 17


   the Loan Modification is attached hereto as Exhibit A and is incorporated herein by this

   reference.

           4.      The forgoing modification is in the best interest of the Debtor and will facilitate

   the Debtor’s ability to perform under the Chapter 13 Plan filed herein.

           WHEREFORE, the Debtor requests that the Court enter an Order approving the

   modification of the terms of the Note as stated herein and for such other relief as the Court may

   deem appropriate.


                                                            PAMELA SUE HILL


                                                            By: /s/ James E. Kane
                                                                           Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor


                                      CERTIFICATE OF SERVICE

           I hereby certify that on December 5, 2019, I will electronically file the foregoing

   with the Clerk of Court using the CM/ECF system, which will then send a notification of

   such filing (NEF) to all counsel of record who have signed up to receive such notification

   and by first class mail to all parties on the attached list.


                                                            /s/ James E. Kane
                                                                       James E. Kane


                                                   2
Case 18-34358-KRH        Doc 36     Filed 12/05/19 Entered 12/05/19 16:46:16            Desc Main
                                   Document      Page 3 of 17


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

   IN RE:                                        )
                                                 )
   PAMELA SUE HILL                               )       Case No. 18−34358−KRH
                                                 )       Chapter 13
                          Debtor                 )

                               NOTICE OF MOTION AND HEARING

            The above Debtor has filed Motion to Approve Loan Modification in the above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then, within twenty-one (21) days from the date of
   this Notice you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          Kane & Papa, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219

                  Attend a hearing scheduled for January 15, 2020 at 12:00 p.m. at United States
                   Bankruptcy Court, 701 East Broad Street, Room 5000, Richmond, VA
                   23219. If no timely response has been filed opposing the relief requested, the
                   court may grant the relief without holding a hearing.




                                                3
Case 18-34358-KRH         Doc 36     Filed 12/05/19 Entered 12/05/19 16:46:16          Desc Main
                                    Document      Page 4 of 17


           If you or your attorney do not take these steps, the court may decide that you do not
       oppose the relief sought in the motion or objection and may enter an order granting that
       relief.

   Dated: December 5, 2019
                                                            PAMELA SUE HILL


                                                            By: /s/ James E. Kane
                                                                           Counsel
   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor


                                      CERTIFICATE OF SERVICE

           I hereby certify that on December 5, 2019, I will electronically file the foregoing

   with the Clerk of Court using the CM/ECF system, which will then send a notification of

   such filing (NEF) to all counsel of record who have signed up to receive such notification

   and by first class mail to all parties on the attached list.

                                                            /s/ James E. Kane
                                                                       James E. Kane




                                                   4
Case 18-34358-KRH         Doc 36    Filed 12/05/19 Entered 12/05/19 16:46:16           Desc Main
                                   Document      Page 5 of 17


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

IN RE:                                       )
                                             )
         PAMELA SUE HILL                     )        Case No. 18-34358-KRH
                                             )        Chapter 13
                       Debtor                )


                           Summary of Proposed Loan Modification



                                          Original Loan                    Modified Loan

 Principal Amount                          $65,711.62                       $83,914.74

 Interest Rate                                8.22%                           3.75%

 Term or Maturity Date                     May 1, 2041                      May 1, 2041

 Monthly Payment                             $585.71                         $517.86



_X_ 2. The Modified loan includes future payment changes or balloon payments. The terms of

anysuch payment changes or balloon payments are: _A final balloon payment of $10,736.41 shall

become due and payable on 05/01/2041

___ 3. The modification results in a higher monthly payment. The source of the funds used to

make that payment are: ____________________________________

_X_ 4. The modification results in a lower monthly payment. Choose one of the following:

         ___ a. The amount of future plan payments will be increased.

         _X_b. The amount of future plan payments will not be increased.
Label Matrix forCase
                  local 18-34358-KRH
                        noticing       Doc 36    Filed
                                           Wilmington    12/05/19
                                                      Savings           Entered
                                                              Fund Society, FSB, as 12/05/19
                                                                                    tru      16:46:16       Desc Main
                                                                                             United States Bankruptcy Court
0422-3                                         Document           Page
                                           1600 South Douglass Road       6  of 17           701 East Broad Street
Case 18-34358-KRH                            Suite 200-A                                      Richmond, VA 23219-1888
Eastern District of Virginia                 Anaheim, CA 92806-5948
Richmond
Thu Dec 5 09:08:26 EST 2019
Atkins Petroleum/Propane                     Bon Secours                                      Bon Secours Health System
P.O. Box 697                                 PO Box 1123                                      c/oSpinella, Owings & Shaia, P
Tappahannock, VA 22560-0697                  Minneapolis MN 55440-1123                        8550 Mayland Drive
                                                                                              Richmond, VA 23294-4704


Capital One, N.A.                            Carrington Mortgage Services                     Comenity Bank
c/o Becket and Lee LLP                       Attn: Bankruptcy                                 c/o Midland Funding
PO Box 3001                                  Po Box 3730                                      2365 Northside Dr Ste 300
Malvern PA 19355-0701                        Anaheim, CA 92803-3730                           San Diego, CA 92108-2709


Ditech                                       Emr-Memorial Regional Medical                    Henrico Doctors Hospital
Attn: Bankruptcy                             c/o United Consumers Inc                         Resurgent Capital Services
Po Box 6172                                  Po Box 4466                                      PO Box 1927
Rapid City, SD 57709-6172                    Woodbridge, VA 22194-4466                        Greenville, SC 29602-1927


Julia Jeter                                  King and Queen County                            King and Queen County
218 Pine Valley Road                         King and Queen Treasurer                         Office of Treasurer
Tappahannock, VA 22560-5599                  PO Box 98                                        PO Box 98
                                             King and Queen CH, VA 23085-0098                 King and Queen Court House, VA 23085-0098


King and Queen County                        Kohls/Capital One                                Midland Funding LLC
Office of Treasurer                          Kohls Credit                                     PO Box 2011
PO Box 98                                    Po Box 3120                                      Warren, MI 48090-2011
King and Queen Court, VA 23085-0098          Milwaukee, WI 53201-3120


OrthoVirginia                                OrthoVirginia, Inc.                              Patient First
c/o Gilliam Law Group                        c/o D. Kent Gilliam, PC                          c/o Receivable Management Inc
PO Box 845                                   7821 Ironbridge Road                             7206 Hull Rd Ste 211
Chesterfield, VA 23832-0012                  Richmond, VA 23237-2240                          Richmond, VA 23235-0000


Peninsula Pathology Associates               (p)PORTFOLIO RECOVERY ASSOCIATES LLC             Real Time Resolutions, Inc.
5700 Southwycl Blvd                          PO BOX 41067                                     1349 Empire Central Drive, Suite #1
Toledo, OH 43614-1509                        NORFOLK VA 23541-1067                            Dallas, Texas 75247-4029



Receivables Performance Mgmt.                Rosenberg & Associates                           Synchrony Bank
PO Box 1548                                  7910 Woodmont Avenue                             c/o Portfolio Recovery
Lynnwood, WA 98046-1548                      Suite 750                                        Po Box 41021
                                             Bethesda, MD 20814-7071                          Norfolk, VA 23541-1021


Verizon                                      Verizon Wireless                                 Visa/Macy’s
by American InfoSource as agent              Attn: Bankruptcy Admin                           Attn: Bankruptcy
4515 N Santa Fe Ave                          500 Technology Dr, Ste 550                       Po Box 8053
Oklahoma City, OK 73118-7901                 Weldon Spring, MO 63304-2225                     Mason, OH 45040-8053
Wells Fargo BankCase
                 N.A., 18-34358-KRH
                       d/b/a Wells Fargo Aut Doc 36    FiledBank
                                                 Wells Fargo   12/05/19
                                                                  N.A., d/b/a Entered
                                                                              Wells Fargo 12/05/19
                                                                                          Aut            16:46:16       Desc
                                                                                                         Wells Fargo Dealer     Main
                                                                                                                            Services
PO Box 130000                                    PO Box 130000 Raleigh, NC 27605 7 of 17
                                                     Document           Page                              Attn: Bankruptcy
Raleigh NC 27605-1000                                                                                     Po Box 19657
                                                                                                          Irvine, CA 92623-9657


West End Oethopaedic                                 Wilmington Savings Fund Society, FSB                 Wilmington Savings Fund Society, FSB
c/o Gilliam Law Group                                1600 South Douglass Road                             Carrington Mortgage Services, LLC
7821 Iron Bridge Road                                Suite 200-A                                          1600 South Douglass Road
Richmond, VA 23237-2240                              Anaheim, CA 92806-5948                               Anaheim, CA 92806-5948


Carl M. Bates                                        James E. Kane                                        John P. Fitzgerald, III
P. O. Box 1819                                       Kane & Papa, PC                                      Office of the US Trustee - Region 4 -R
Richmond, VA 23218-1819                              1313 East Cary Street                                701 E. Broad Street, Ste. 4304
                                                     P.O. Box 508                                         Richmond, VA 23219-1849
                                                     Richmond, VA 23218-0508

Pamela Sue Hill
10956 Richmond Tappahannock Hwy
Saint Stephens Churc, VA 23148-2041




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC                   End of Label Matrix
POB 41067                                            Mailable recipients    39
Norfolk VA 23541                                     Bypassed recipients     0
                                                     Total                  39
Case 18-34358-KRH   Doc 36              EXHIBITEntered
                              Filed 12/05/19   A       12/05/19 16:46:16   Desc Main
                             Document      Page 8 of 17
Case 18-34358-KRH   Doc 36    Filed 12/05/19 Entered 12/05/19 16:46:16   Desc Main
                             Document      Page 9 of 17
Case 18-34358-KRH   Doc 36    Filed 12/05/19 Entered 12/05/19 16:46:16   Desc Main
                             Document     Page 10 of 17
Case 18-34358-KRH   Doc 36    Filed 12/05/19 Entered 12/05/19 16:46:16   Desc Main
                             Document     Page 11 of 17
Case 18-34358-KRH   Doc 36    Filed 12/05/19 Entered 12/05/19 16:46:16   Desc Main
                             Document     Page 12 of 17
Case 18-34358-KRH   Doc 36    Filed 12/05/19 Entered 12/05/19 16:46:16   Desc Main
                             Document     Page 13 of 17
Case 18-34358-KRH   Doc 36    Filed 12/05/19 Entered 12/05/19 16:46:16   Desc Main
                             Document     Page 14 of 17
Case 18-34358-KRH   Doc 36    Filed 12/05/19 Entered 12/05/19 16:46:16   Desc Main
                             Document     Page 15 of 17
Case 18-34358-KRH   Doc 36    Filed 12/05/19 Entered 12/05/19 16:46:16   Desc Main
                             Document     Page 16 of 17
Case 18-34358-KRH   Doc 36    Filed 12/05/19 Entered 12/05/19 16:46:16   Desc Main
                             Document     Page 17 of 17
